Order, Supreme Court, New York County, entered July 11, 1975, denying the motion to vacate the statement of readiness, unanimously affirmed. Plaintiffs-respondents shall recover of appellants $40 costs and disbursements of this appeal. Issue was joined in this action in November, 1972. Discovery proceedings commenced shortly thereafter in April, 1973. The note of issue was filed in April, 1975, two years later. Defendant belatedly alleges that it seeks discovéry of another of the individual plaintiffs, Herman Cohen, who was directed to appear for deposition but did not do so. Concededly, no efforts were made from April, 1973 (the conclusion of the examination of one plaintiff) through April, 1975 (when the statement of readiness was filed) to conduct further discovery proceedings relating to Herman Cohen, either by interrogatories or deposition. No sanctions were sought to prevent Herman Cohen from testifying at trial based on his failure to participate in any discovery proceedings. Under the circumstances, it was provident for Special Term to deny vacatur of the statement of readiness. Concur—Kupferman, J. P., Lupiano, Lane, Nunez and Lynch, JJ.